Exhibit 10.2

 

INDUSTRIAL SPACE LEASE

 

THIS LEASE is made as of the 17th day of February, 2006, between METROAIR
PARTNERS, LLC, a Delaware limited liability company, hereinafter referred to as
“Landlord” and DJO LLC, a Delaware limited liability company, qualified to do
business in Indiana hereinafter called “Tenant”.

 

ARTICLE I - BASIC TERMS

 

1.01                           A.                                   Address of
Landlord:

 

c/o Horn Properties I, LLC

13025 Broad Street

Carmel, Indiana 46032

 

B.                                     Address of Tenant:

 

c/o DJ Orthopedics

2985 Scott Street

Vista, CA 92081

Attention: General Counsel

 

or such other address as may from time to time be designated by Landlord/Tenant
in writing.

 

C.                                    
Premises:                                  The single story building (the
“Building”) comprising approximately 109,782 gross square feet, together with
the parcel of land (the “Land”) on which the Building is situated in MetroAir
Business Park, Plainfield, Indiana, as legally described on Exhibit A attached
hereto and made a part hereof, and any parking areas, walkways, landscaped areas
and other improvements appurtenant thereto. The Land, the Building and all other
improvements on the Land are sometimes hereinafter referred to as the “Project”.

 

D.                                    Intentionally Deleted.

 

E.                                      Intentionally Deleted.

 

F.                                     
Term:                                                      The period of time
commencing April 1, 2006 (the “Commencement Date”) and expiring October 31, 2016
(the “Expiration Date”) unless sooner terminated as set forth herein.

 

G.                                    
Rent:                                                        All sums, monies or
payments required to be paid by Tenant to Landlord pursuant to this Lease.

 

H.                                    Base Rent:                           Base
Rent for the Term hereof is payable at an annual rate as follows:

 

1.                                       $5.12 per square foot per annum payable
in advance in equal monthly installments of $46,840.32 plus all Additional Rent
(hereinafter defined) for the period from April 1, 2006 through October 31,
2011; and

 

--------------------------------------------------------------------------------


 

2.                                       $5.40 per square foot per annum payable
in advance in equal monthly installments of $49,401.90 plus all Additional Rent
(hereinafter defined) for the period from November 1, 2011 through October 31,
2016.

 

I.                                         Security
Deposit:                                                    N/A

 

J.                                        Tenant’s Proportionate Share:  100%

 

K.                                    Permitted Uses:             distribution,
warehousing and ancillary office

 

L.                                     
Broker(s):                                            Colliers Turley Martin
Tucker

 

M.                                
Exhibits:                                                  
A.                                   Legal Description of Premises

B.                                     Site Plan of Premises

C.                                     Rules & Regulations

D.                                    Outline Plans and Specifications

 

1.02                           Effect of Reference to Basic Terms. Each
reference in this Lease to any of the Basic Terms contained in Section 1.01
shall be construed to incorporate into such reference all of the definitions set
forth in Section 1.01.

 

ARTICLE II - GRANT AND TERM/CONSTRUCTION

 

2.01                           In consideration of the rents, covenants,
agreements and conditions hereinafter provided to be paid, kept, performed and
observed, Landlord leases to Tenant and Tenant hereby hires from Landlord the
Premises described in Section 1.01 (C).

 

2.02                           Tenant shall have and hold the Premises for and
during the Term described in Section 1.01 (F), subject to the payment of the
Rent and to the full and timely performance by Tenant of the covenants and
conditions hereinafter set forth.

 

2.03                           In the event Tenant takes possession of the
Premises prior to the beginning of the Term hereof with Landlord’s consent, such
possession shall be in addition to the Term provided for herein and all the
provisions of this Lease shall be in full force and effect upon Tenant’s so
taking possession.

 

2.04                           Landlord agrees to construct the leasehold
improvements in the Premises as specified on the Outline Plans and
Specifications which are attached hereto and made a part hereof as Exhibit D.
Landlord agrees to cause final plans and specifications for the leasehold
improvements in the Premises to be prepared in accordance with the Outline Plans
and Specifications and to submit the same to Tenant for its approval. Tenant
agrees that it will not withhold its approval except for just and reasonable
cause and will not act in an arbitrary or capricious manner with respect to the
approval of the final plans and specifications. The final plans and
specifications shall be approved by Landlord and Tenant by affixing thereon the
signature or initials of an authorized officer or employee of each of the
respective parties hereto. Such final plans and specifications shall be in lieu
of and shall replace Exhibit “D” with respect to the leasehold improvements in
the Premises. The signature of an authorized officer or employee shall be deemed
conclusive evidence of the approval indicated by such signature. When Landlord
requests Tenant to specify details or layouts, Tenant shall specify same
promptly, subject to the provisions of the Outline Plans and Specifications, so
as not to delay completion of the leasehold improvements in the Premises. Tenant
shall pay to Landlord all reasonable increased costs or damages, including lost
rent, incurred by Landlord attributable to delays caused by Tenant.

 

2

--------------------------------------------------------------------------------


 

2.05                           Landlord shall diligently proceed with the
construction of the leasehold improvements to the Premises (as well as the
construction of the Building, if it has not been completed as of the date of
this Lease) and use reasonable efforts to complete the same and deliver
possession thereof to Tenant at the beginning of the Term; provided, however, if
delay is caused or contributed to by act or neglect of Tenant, or those acting
for or under Tenant (each herein called a “Tenant Delay”), labor disputes,
casualties, acts of God or the public enemy, governmental embargo restrictions,
shortages of fuel, labor, or building materials, action or non-action of public
utilities, or of local, state or federal governments affecting the work, or
other causes beyond Landlord’s reasonable control, then the time of completion
of said construction shall be extended for the additional time caused by such
delay. Such delays are each hereinafter referred to as an “Excused Delay.”  If
the Premises are not substantially complete with possession available to Tenant
by the date scheduled for substantial completion and delivery or possession, the
Lease shall remain in effect and the Term will commence upon such substantial
completion and delivery, with the dates for the commencement and expiration of
the Term to be adjusted accordingly. Notwithstanding the foregoing, if the
Premises are not substantially complete by the date which is sixty (60) days
after the Commencement Date (the “Outside Completion Date”), Tenant may, at its
option, by written notice to Landlord given within five (5) days of the Outside
Completion Date, terminate this Lease. The Outside Completion date shall be
extended, however, by the amount of any Tenant Delay.

 

2.06                           The Outline Plans and Specifications for the
leasehold improvements provide for tenant improvements which will be amortized
over the initial Term by the Base Rent provided for in this Lease. Any tenant
improvement requests which cause the tenant improvement cost amount to increase
above $330,914 will require payment of such excess amount in cash to Landlord by
Tenant upon Landlord’s request prior to the commencement of construction of the
leasehold improvements in the Premises. Landlord shall provide a detailed
estimate of any expected excess tenant improvement costs as soon as such
estimate is completed and no later than the commencement of construction of the
tenant improvements.

 

ARTICLE III - INTENTIONALLY DELETED

 

ARTICLE IV - USE

 

4.01                           Tenant agrees to use and occupy the Premises for
distribution and warehousing and ancillary office uses and for no other purpose
without Landlord’s prior written consent, which consent shall not be
unreasonably withheld. Tenant shall, at Tenant’s expense, promptly comply with
all applicable statutes, ordinances, rules, regulations, orders and requirements
in effect during the Term or any part thereof regulating the use by Tenant of
the Premises. Tenant shall not use or permit the use of the Premises in any
manner that will tend to create waste or a nuisance, or will tend to
unreasonably disturb other tenants in the Project, and shall keep its mechanical
apparatus free of noise and vibration which may be transmitted beyond the
confines of the Premises. No manufacturing operations may be conducted from the
Premises. Tenant shall not maintain, service, repair, fuel or refuel any truck
or vehicle of any kind on the Premises, the Building, or the Land, except to
replace propane tanks mounted on any propane-powered forklifts.

 

4.02                           Tenant covenants throughout the Term, at Tenant’s
sole cost and expense, promptly to comply with all laws and ordinances and the
orders, rules and regulations and requirements of all federal, state and
municipal governments and appropriate departments, commissions, boards, and
officers thereof, and of any applicable insurance rating agency, or any other
body now or hereafter constituted exercising similar functions, foreseen or
unforeseen, ordinary as well as extraordinary, and whether or not the same
require structural repairs or

 

3

--------------------------------------------------------------------------------


 

alterations, which may be applicable to the Premises, or the use or manner of
use of the Premises; provided, however, that Tenant shall not be responsible for
structural repairs or alterations unless the requirement for such structural
repairs and alterations is caused by Tenant’s particular use or occupancy (as
distinguished from the general type of use or occupancy permitted by the
applicable zoning ordinance). Tenant will likewise observe and comply with the
requirements of all policies of public liability, fire and all other policies of
insurance at any time in force with respect to the buildings and improvements on
the Premises and the equipment thereof.

 

ARTICLE V - RENT

 

5.01                           Base Rent. Tenant covenants to pay without
notice, deduction, set-off or abatement to Landlord the Base Rent specified in
Section 1.01 (H) in lawful money of the United States in advance on the first
day of each month during the Term. Rent for any partial month shall be prorated
on a per diem basis. Rent shall be payable to Landlord at Landlord’s address
shown at Section 1.01 (A) above or such other place as Landlord may designate
from time to time in writing. Tenant shall pay the first full month’s Base Rent
upon execution of this Lease. Notwithstanding anything contained in this Lease
to the contrary, (i) so long as Tenant is not in default under this Lease, Base
Rent and Additional Rent for April through October, 2006 shall be abated and
(ii) Base Rent for November, 2006 shall be paid to Landlord upon execution of
this Lease and applied to Base Rent on November 1, 2006. All Base Rent and all
other sums, charges and payments required to be paid by Tenant to Landlord under
this Lease shall be paid without relief from valuation or appraisement laws.

 

5.02                           Real Estate Taxes. During the Term of the Lease
and any renewals, extensions or holding over, Tenant shall pay to Landlord, as
Additional Rent, Tenant’s Proportionate Share of the increase in the Real Estate
Taxes levied against the Building and becoming due and payable in each year of
the Term (or portion thereof) over the Real Estate Taxes which become due and
payable during the calendar year 2006 (the “Base Year”), paid monthly in advance
in an estimated amount.

 

“Real Estate Taxes” shall mean: (a) all ad valorem Real Estate Taxes on the
Project (adjusted after protest or litigation, if any) for any part of the Term
of this Lease, exclusive of penalties, (b) any taxes which shall be levied in
lieu of any such ad valorem real estate taxes, (c) any special assessments for
benefits on or to the Building paid in annual installments by Landlord, (d)
occupational taxes or excise taxes levied on rentals derived from the operation
of the Building or the privilege of leasing property, and (e) the expense of
protesting, negotiating or contesting the amount or validity of any such taxes,
charges or assessments, such expense to be applicable to the period of the item
contested, protested or negotiation.

 

If the Term of the Lease shall begin or end during a tax calendar year (tax
calendar year shall mean each annual period for which ad valorem real estate
taxes are due and payable, as opposed to assessed) of which part only is
included in the Term hereof, the amount of such Additional Rent shall be
prorated on a per diem basis and with respect to the year in which the Term ends
shall be paid on or before the last day of the Term. If the Term ends in any tax
calendar year before the amount to be payable by Tenant has been determined
under the provisions of this Section, an amount payable for the portion of the
Term during the tax calendar year shall be reasonably estimated by the Landlord
and the estimated amount shall be promptly paid by Tenant. As soon as the amount
properly payable by the Tenant for the partial period has finally been
determined, the amount shall be adjusted between Landlord and Tenant.

 

5.03                           Insurance Premiums. During the Term of this Lease
and any renewals, extension or holding over thereof, Tenant shall pay to
Landlord, as Additional Rent, Tenant’s Proportionate Share of the increase in
Insurance Premiums for each calendar year (or portion thereof) of the Lease over
the Insurance Premiums incurred during the Base Year, paid monthly in advance in
an estimated amount.

 

“Insurance Premiums” shall mean the total cost and expense incurred by Landlord
for fire, flood, extended coverage, rent loss, umbrella, public liability,
property damage insurance and such other

 

4

--------------------------------------------------------------------------------


 

insurance as Landlord may deem prudent or advisable to carry on the Building in
each year of the Term, including, without limitation, Landlord’s cost of any
self-insurance deductible or retention.

 

5.04                           Heating, Ventilation and Air Conditioning
Maintenance. Tenant, at its own cost and expense shall enter into a regularly
scheduled preventive maintenance/service contract with a maintenance contractor
reasonably acceptable to Landlord for servicing all hot water, heating and air
conditioning systems and equipment within the Premises. The service contract
must include all services suggested by the equipment manufacturer in its
operations/maintenance manual and an executed copy of such contract must be
provided to the Landlord prior to the date Tenant takes possession of the
Premises. If such maintenance herein described is not undertaken, Landlord shall
have the right to undertake and/or coordinate all repairs and maintenance and
Tenant shall reimburse Landlord for all costs, including overhead, upon demand.

 

5.05                           Common Area Expenses. During the Term of this
Lease and any renewals, extensions or holding over thereof, Tenant will pay to
Landlord, as Additional Rent, Tenant’s Proportionate Share of the increase in
Common Area Expenses (as those expenses are defined below) for each year (or
portion thereof) of the Lease over the Operating Costs incurred during the Base
Year, paid monthly in advance in an estimated amount.

 

For the purpose of this Lease the “Common Area Expenses” means Landlord’s total
cost and expense incurred in owning, operating, maintaining and repairing the
Common Areas as defined in Section 17.01 below, as well as the structure of the
Building and the mechanical equipment and facilities appurtenant thereto,
including but without limitation by enumeration, costs for all electricity, gas,
water or fuel used in connection with the operation, maintenance and repair of
the Common Areas; the amount paid for all labor and/or wages and other payments
including costs to Landlord of workmen’s compensation and disability insurance,
payroll taxes, welfare and fringe benefits made to janitors, employees,
contractors and subcontractors of the Landlord involved in the operation and
maintenance of the Common Areas; managerial, administrative, and telephone
expenses related to operation and maintenance of the common facilities; the
total charges for management fees and charges of any independent contractors
employed in the care, operation, maintenance, cleaning and landscaping; the
amount paid for all supplies, tools, replacement parts of components, equipment
and necessities which are occasioned by everyday wear and tear; the amount paid
for premiums for all insurance required from time to time by Landlord or
Landlord’s mortgagees (which will include, without limitation, the premiums
described in Section 5.03, but only to the extent that Tenant has not paid such
premiums pursuant to Section 5.03); and the pro rata costs of machinery and
equipment purchased or leased by Landlord to perform its common area maintenance
obligations. To the extent that Landlord elects to provide services which are
not separately metered or directly billed to the Tenant, such as water and trash
hauling, the costs of such services shall be included in Common Area Expenses.
Common Area Expenses shall not, however, include interest on debt, capital
retirement of debt, depreciation, costs properly chargeable to the capital
account, except for capital expenditures which reduce other operating expenses
or such capital expenditures that are required by changes in any governmental
law or regulation in which case such expenditures, plus interest on the
unamortized principal investment at ten percent (10%) per annum, shall be
amortized over the life of the improvements, and such costs shall be directly
chargeable by Landlord to Tenant in the Tenant’s Proportionate Share. All
charges, allocations and calculations hereunder shall be made pursuant to
generally accepted accounting principles.

 

5.06                           Estimates of Additional Rent. In order to provide
for current payments of Additional Rent, Landlord may give Tenant, upon
execution of this Lease and from time to time during the Term hereof, written
notice of its estimate of Additional Rent which will be due in the calendar year
for which written notice of such estimate is given. Tenant shall pay to
Landlord, as an Additional Rent deposit, in monthly installments commencing on
the first day of the Term of this Lease, and/or the first day of the calendar

 

5

--------------------------------------------------------------------------------


 

month following that month in which Landlord notifies Tenant of the estimated
Additional Rent, one-twelfth (1/12) of the Additional Rent due in any said
calendar year as estimated by Landlord. If at any time it appears to Landlord
that the Additional Rent due Landlord for any calendar year will vary from its
estimate thereof by more than ten percent (10%), Landlord may, by written notice
to Tenant, revise its estimate for such year. Subsequent Additional Rent
deposits by Tenant for such year shall be based on the revised estimate. Tenant
shall pay Landlord the Additional Rent deposit in the same manner as Base Rent
beginning on the first day of the calendar month following that calendar month
in which this Lease commences.

 

Within sixty (60) days of the end of the calendar year for which estimates of
Additional Rent were made, actual Additional Rent due for such year shall be
calculated. If Tenant’s Proportionate Share of actual Additional Rent exceeds
the deposits paid by Tenant based on Landlord’s estimates, Landlord shall bill
Tenant for the excess amount and Tenant shall pay to Landlord said amount within
ten (10) days of billing. If Tenant’s Proportionate Share of actual Additional
Rent is less than the deposits paid by Tenant based on Landlord’s estimate
thereof, Tenant shall, at the option of Landlord, be given a credit for the
excess amount against the next Additional Rent deposit due for any subsequent
year or receive from Landlord a refund of the excess so paid by Tenant.

 

If the Term of this Lease commences on any day other than the first day of
January, or if the Term of this Lease ends on any day other than the last day of
December, any Additional Rent due Landlord shall be pro-rated, based on a 365
day year. Upon expiration or termination of this Lease, Tenant shall pay such
pro-rated amount within thirty (30) days of billing. This covenant shall survive
the expiration or termination of this Lease.

 

5.07                           Service Charge. Tenant’s failure to make any
monetary payment required of Tenant hereunder within ten (10) days of the due
date therefor shall result in the imposition of a service charge for such late
payment in the amount of five percent (5%) of the amount due. In addition, any
sum not paid within thirty (30) days of the due date therefor shall bear
interest at the rate of eighteen percent (18%) per annum (or such lesser
percentage as may be the maximum amount permitted by law) from the date due
until paid.

 

ARTICLE VI - UTILITIES AND SERVICES

 

6.01                           Tenant shall contract in its own name and timely
pay for all charges for electricity, gas, water, fuel, sewer charges, telephone,
trash hauling, and any other services or utilities used in, servicing or
assessed against the Premises, unless otherwise herein expressly provided.

 

ARTICLE VII - QUIET ENJOYMENT

 

7.01                           Landlord covenants that Tenant, on paying the
Rents herein provided and keeping, performing and observing the covenants,
agreements and conditions herein required of Tenant, shall peaceably and quietly
hold and enjoy the Premises for the Term aforesaid, subject, however, to the
terms of this Lease.

 

ARTICLE VIII - ASSIGNMENT AND SUBLETTING

 

8.01                           Tenant shall not assign or hypothecate this Lease
nor sublet or otherwise transfer its interest in all or any part of the Premises
without the prior written consent of Landlord; which consent shall not be
unreasonably withheld or delayed. If Tenant wishes to assign this Lease or
sublet all or any part of the Premises it shall give notice in writing (by
certified mail or by personal delivery) of such intention to Landlord,
furnishing Landlord with a copy of the proposed assignment or sublease document
and full information as to the identity and financial status of the proposed
assignee or subtenant. Landlord shall

 

6

--------------------------------------------------------------------------------


 

have, within thirty (30) days of receipt of such notice, the right to terminate
this Lease or to approve or reject such assignment or subletting by written
notice to Tenant. If no such response is given, Landlord shall be deemed to have
elected to approve the assignment or subletting. Notwithstanding any assignment
or sublease, Tenant shall remain liable hereunder and shall not be released
without the express written agreement of Landlord to such release. If a
subletting is so approved and the rents under such a sublease are greater that
the rents provided for herein, then Landlord shall have the further option
either (a) to convert the sublease into a prime lease and receive all of the
rents, in which case Tenant will be relieved of further liability hereunder and
under the Proposed sublease; or (b) to require Tenant to remain liable under
this Lease, in which event Tenant shall be entitled to retain one-half of such
excess rents. The consent by Landlord to any assignment or subletting shall not
constitute a waiver of the necessity for such consent to any subsequent
assignment or subletting. Any transfer of this Lease by operation of law and any
change in control, merger, consolidation or liquidation of Tenant shall
constitute an assignment for purposes of this Lease.

 

ARTICLE IX - DAMAGE OR DESTRUCTION

 

9.01                           If the Premises or the Building or any part
thereof is damaged by fire or other casualty, cause or condition whatsoever as
to be substantially untenantable and the Landlord shall determine not to restore
same, Landlord may, by written notice to Tenant given within sixty (60) days
after such damage, terminate this Lease as of the date of the damage. If this
Lease is not terminated as above provided and if the Premises are made partially
or wholly untenantable as aforesaid, Landlord, at its expense shall restore the
same with reasonable promptness to the condition in which Landlord furnished the
Premises to Tenant at the commencement of the Term of this Lease but only as to
those items that were provided at Landlord’s expense without any reimbursement
by Tenant. Landlord shall be under no obligation to restore any alterations,
improvements or additions to the Premises made by Tenant or paid for by Tenant,
including, but not limited to, any of the initial tenant finish done or paid for
by Tenant or any subsequent changes, alterations or additions made by Tenant.

 

9.02                           If, as a result of fire or other casualty, cause
or condition whatsoever the Premises are made partially or wholly untenantable
and, if Landlord has not given the sixty (60) day notice above provided for and
fails within one hundred twenty (120) days after such damage occurs to eliminate
substantial interference with Tenant’s use of the Premises or substantially to
restore same, Tenant may terminate this Lease as of the end of said one hundred
twenty (120) days by notice to Landlord given not later than five (5) days after
expiration of said one hundred twenty (120) day period. If the Premises are
rendered totally untenantable but this Lease is not terminated, all Rent shall
abate from the date of the fire or other relevant cause or condition until the
Premises are ready for occupancy and reasonably accessible to Tenant. If a
portion of the Premises is untenantable, Rent shall be prorated on a per diem
basis and apportioned in accordance with the portion of the Premises which is
usable by the Tenant until the damaged part is ready for the Tenant’s occupancy.
In all cases, due allowance shall be made for reasonable delay caused by
adjustment of insurance loss, strikes, labor difficulties or any cause beyond
Landlord’s reasonable control. For the purposes of this Lease, the Premises
shall be considered tenantable so long as and to the extent that the Premises
are occupied. In any event, Tenant shall be responsible for the removal, or
restoration, when applicable, of all its damaged property and debris from the
Premises, upon request by Landlord or reimburse Landlord for the cost of
removal.

 

ARTICLE X - LANDLORD’S RIGHTS

 

10.01                     Landlord reserves the following rights:

 

(a)                                  To change the name of the Building without
notice or liability to Tenant;

 

7

--------------------------------------------------------------------------------


 

(b)                                 To exhibit the Premises to others and to
display “For Lease” signs on the Premises during the last six months of the Term
or any extension thereof;

 

(c)                                  To remove abandoned or unlicensed vehicles
and vehicles that are unreasonably interfering with the use of the parking lot
by others and to charge the responsible tenant for the expense of removing said
vehicles;

 

(d)                                 To take any and all measures, including
making inspection, repairs, alterations, additions and improvements to the
Premises or to the Building as may be necessary or desirable for the safety,
protection or preservation of the Premises or the Building or Landlord’s
interests, or as may be necessary or desirable in the operation thereof (In
exercising the rights reserved in this subsection (d), Landlord shall use
reasonable efforts to avoid any unreasonable interference with Tenant’s
operations in the Premises (but shall not be required to conduct such operations
on an overtime basis).

 

Landlord may enter upon the Premises at any reasonable time for the purpose of
exercising any or all of the foregoing rights hereby reserved without being
deemed guilty of an eviction or disturbance of Tenant’s use or possession and
without being liable in any manner to Tenant.

 

ARTICLE XI - HOLDING OVER

 

11.01                     Tenant shall pay to Landlord the Base Rent and
Additional Rent computed on a per month basis for each month or part thereof
(without reduction for any such partial month) Tenant retains possession of the
Premises or any part thereof after the expiration of the Term, by lapse of time
or otherwise, at double the amount such rents then required by the terms hereof
for the last monthly period prior to the date of such expiration and also pay
all damages, direct or indirect, sustained by Landlord by reason of such
retention, or, if Landlord gives notice in writing to Tenant (and not
otherwise), such holding over shall constitute renewal of this Lease at
Landlord’s election for one (1) year at either (i) two hundred percent (200%) of
the then current Rent (including Base Rent and Additional Rent); or (ii) that
amount set forth in a written notice from Landlord to Tenant prior to the
holding over, but acceptance by Landlord of any rent or other payment from
Tenant after such expiration shall not constitute a renewal or extension nor
waive Landlord’s right of re-entry or any other right of Landlord.
Notwithstanding the foregoing, Landlord agrees that the provisions of this
Article 11 shall not apply during the first month of any such hold over period.

 

ARTICLE XII - SIGNS AND ADVERTISEMENTS

 

12.01                     Landlord shall, at Landlord’s cost and expense (up to
a maximum allowance of $3,000), identify Tenant on any monument and/or entry
signage installed by Landlord on the Site. Tenant shall not put upon nor permit
to be put upon any part of the Premises or the Building, any signs, billboards
or advertisements without the prior written consent of Landlord, which consent
shall not be unreasonably withheld, delayed or conditioned provided that such
sign or signs (a) do not cause any structural damage or other damage to the
Building; (b) do not violate applicable governmental laws, ordinances, rules or
regulations; (c) do not violate any existing restrictions affecting the
Premises; and (d) are compatible with the architecture of the Building and the
landscaped area adjacent thereto.

 

12.02                     Tenant shall, not later than the termination date (or
earlier expiration date, if applicable) of this Lease, at Tenant’s sole cost and
expense, remove any signage erected by Tenant on the façade of the Building in a
good, workmanlike manner, repairing and restoring the Building to the condition
existing prior to the erection of such signage free and clear of all liens and
encumbrances. In the event damage to

 

8

--------------------------------------------------------------------------------


 

the Building shall be caused by the removal of such signage, said damage shall
be promptly repaired at the cost of Tenant.

 

ARTICLE XIII - MORTGAGE AND SUBORDINATION/ESTOPPEL CERTIFICATE

 

13.01                     Except as provided in Section 13.03 below with respect
to mortgage subordination, this Lease and all rights of Tenant hereunder are and
shall be subject and subordinate to the lien of any first mortgage, deed to
secure debt, deed of trust, or other instrument in the nature thereof which may
now or hereafter affect Landlord’s interest in the premises and to any other
instrument encumbering the Landlord’s interest in the premises and to any
modifications, renewals, consolidations, extensions, or replacements thereof.

 

13.02                     Section 13.01 above shall be self-operative, and no
further instrument of subordination shall be required by the holder of any such
instrument. In confirmation of such subordination, Tenant shall, upon demand, at
any time or times, execute, acknowledge, and deliver to Landlord or the holder
of any such mortgage, deed to secure debt, deed of trust, or other such
instrument without expense, a subordination, non-disturbance and attornment
agreement in such holder’s customary form, and if Tenant shall fail at any time,
within ten (10) days following the giving of written request thereof, to
execute, acknowledge, and delivery any such instrument, Landlord or such holder,
in addition to any other remedies available to it in consequence thereof, may
execute, acknowledge, and deliver the same as the attorney-in-fact of Tenant and
in Tenant’s name, place, and stead, and Tenant hereby irrevocably makes,
constitutes, and appoints Landlord or such holder, and their respective
successors and assigns, such attorney-in-fact for that purpose.

 

13.03                     Tenant shall, upon demand, at any time or times,
execute, acknowledge, and deliver to Landlord or to the holder of any mortgage,
deed to secure debt, deed of trust, or other instrument affecting or encumbering
the Landlord’s interest in the Premises, without expense, any and all
instruments that may be necessary to make this Lease superior to the lien of any
such mortgage, deed to secure debt, deed of trust or other instrument, and each
renewal, modification, consolidation, replacement, and extension thereof, and if
Tenant shall fail at any time, within ten (10) days following the giving of a
written request thereof, to execute, acknowledge, and deliver any such
instrument, Landlord or such holder, in addition to any other remedies available
to it in consequence thereof, may execute, acknowledge, and deliver the same as
the attorney-in-fact of Tenant and in Tenant’s name, place, and stead, and
Tenant hereby irrevocably makes, constitutes, and appoints Landlord or such
holder, and their respective successors and assigns, such attorney-in-fact for
that purpose.

 

13.04                     If the holder of any mortgage, deed to secure debt,
deed of trust or other instrument affecting or encumbering Landlord’s interest
in the Premises, shall hereafter succeed to the rights of Landlord under this
Lease, whether through possession or foreclosure action or delivery of a new
lease, Tenant shall, at the option of such holder, attorn to and recognize such
successor as Tenant’s landlord under this Lease and shall promptly execute and
deliver a subordination, non-disturbance and attornment agreement in such
holder’s customary form, and Tenant hereby irrevocably appoints Landlord or such
holder the attorney-in-fact of Tenant to execute and deliver such instrument on
behalf of Tenant should Tenant refuse and fail to do so within ten (10) days
after Landlord or such holder shall have given notice to Tenant requesting the
execution and delivery of such instrument. Upon such attornment, this Lease
shall continue in full force and effect as a direct lease between such successor
landlord and Tenant, subject to all the terms, covenants, and conditions of this
Lease.

 

13.05                     At any time and from time to time, Tenant, on or
before the date specified in a request therefor made by Landlord, which date
shall not be earlier than ten (10) days from the making of such request, shall
execute, acknowledge, and deliver to Landlord a certificate evidencing whether
or not (i) this Lease is in full force and effect, (ii) this Lease has been
amended in any way, (iii) there are any existing defaults

 

9

--------------------------------------------------------------------------------


 

on the part of Landlord hereunder to the knowledge of Tenant and specifying the
nature of such defaults, if any, and (iv) the date to which rent, and other
amounts due hereunder, if any, have been paid. Each certificate delivered
pursuant to this Paragraph may be relied on by any prospective purchaser or
transferee of Landlord’s interest hereunder or of any part of Landlord’s
property or by any mortgagee of Landlord’s interest hereunder or of any part of
Landlord’ property or by an assignee of any such mortgagee.

 

ARTICLE XIV - EMINENT DOMAIN

 

14.01                     If the Premises or such substantial part thereof as
reasonably renders the remainder unfit for the intended uses shall be taken by
any competent authority under the power of eminent domain or be acquired for any
public or quasi-public use or purpose, the Term of this Lease shall cease and
terminate upon the date when the possession of said Premises or the part thereof
so taken shall be required for such use or purpose and without apportionment of
the award and Tenant shall have no claim for the value of any unexpired Term of
this Lease. If any condemnation proceeding shall be instituted in which it is
sought to take any part of the Building or change the grade of any street or
alley adjacent to the Building and such taking or change of grade makes it
necessary or desirable to remodel the Building to conform to the changed grade,
Landlord shall have the right to terminate this Lease upon not less than ninety
(90) days prior notice to Tenant. In either of said events, Rent at the then
current rate shall be apportioned as of the date of the termination. No money or
other consideration shall be payable by the Landlord to the Tenant for the right
of termination and the Tenant shall have no right to share in the condemnation
award or in any judgment for damages caused by the taking or the change of
grade. Nothing in this paragraph shall preclude an award being made to Tenant
for loss of business or depreciation to and cost of removal of equipment or
fixtures.

 

ARTICLE XV - LANDLORD’S INABILITY TO PERFORM

 

15.01                     If by reason of inability to obtain and utilize labor,
materials or supplies; circumstances directly or indirectly the result of a
state of war or national or local emergency; any laws, rules, orders,
regulations or requirements of any governmental authority now or hereafter in
force; strikes or riots; accident in, damage to or the making or repairs,
replacements, or improvements to the Premises or any of the equipment thereof;
or by reason of any other cause beyond the reasonable control of Landlord,
Landlord shall be unable to perform or shall be delayed in the performance of
any covenant to supply any service, such nonperformance or delay in performance
shall not render Landlord liable in any respect for damages to either person or
property, constitute a total or partial eviction, constructive or otherwise, or
relieve Tenant from the fulfillment of any covenant or agreement contained in
this Lease, except that if such nonperformance shall render the Premises
untenantable in whole or in part, the Rent payable by Tenant under this Lease
shall be abated on an equitable basis for such period of time as all or a
portion of the Premises is rendered untenantable. If such nonperformance shall
render a majority of the Premises untenantable for more than ninety (90) days,
then Tenant may, at its option, by written notice to Landlord given within five
(5) days of the expiration of such 90 day period, terminate this Lease.

 

ARTICLE XVI - BANKRUPTCY OR INSOLVENCY

 

16.01                     It is understood and agreed that the following shall
apply in the event of the bankruptcy or insolvency of Tenant:

 

(A)                  If a petition is filed by, or an order for relief is
entered against Tenant under Chapter 7 of the Bankruptcy Code and the trustee of
Tenant elects to assume this Lease for the purpose of assigning it, such
election or assignment, or both, may be made only if all of the terms and
conditions of subparagraphs (B) and (D) below are satisfied. To be

 

10

--------------------------------------------------------------------------------


 

effective, an election to assume this Lease must be in writing and addressed to
Landlord, and in Landlord’s business judgment, all of the conditions hereinafter
stated, which Landlord and Tenant acknowledge to be commercially reasonable,
must have been satisfied. If the trustee fails so to elect to assume this Lease
within sixty (60) days after such filing or order, this Lease will be deemed to
have been rejected, and Landlord shall then immediately be entitled to
possession of the Premises without further obligation to Tenant or the trustee,
and this Lease shall be terminated. Landlord’s right to be compensated for
damages in the bankruptcy proceeding, however, shall survive such termination.

 

(B)                    If Tenant filed a petition for reorganization under
Chapters 11 or 13 of the Bankruptcy Code, or if a proceeding filed by or against
Tenant under any other chapter of the Bankruptcy Code is converted to a chapter
11 or 13 proceeding and Tenant’s trustee or Tenant as debtor-in-possession fails
to assume this Lease within sixty (60) days from the date of the filing of such
petition or conversion, then the trustee or the debtor-in-possession shall be
deemed to have rejected this Lease. To be effective, any election to assume this
Lease must be in writing addressed to Landlord and, in Landlord’s business
judgment, all of the following conditions, which Landlord and Tenant acknowledge
to be commercially reasonable, must have been satisfied:

 

(1)                                  The trustee or the debtor-in-possession has
cured or has provided to Landlord adequate assurance, as defined in this
subparagraph (B), that:

 

(a)                                  It will cure all monetary defaults under
this Lease within ten (10) days from the date of assumption; and

 

(b)                                 It will cure all nonmonetary defaults under
this Lease within thirty (30) days from the date of assumption; and

 

(2)                                  The trustee or the debtor-in-possession has
compensated Landlord, or has provided Landlord with adequate assurance, as
hereinafter defined, that within ten (10) days from the date of assumption
Landlord will be compensated for any pecuniary loss it has incurred arising from
the default of Tenant, the trustee, or the debtor-in-possession, as recited in
Landlord’s written statement of pecuniary loss sent to the trustee or
debtor-in-possession.

 

(3)                                  The trustee or the debtor-in-possession has
provided Landlord with adequate assurance of the future performance of each of
Tenant’s obligations under this Lease; provided, however, that:

 

(a)                                  From and after the date of assumption of
this Lease, it shall pay all monetary obligations, including the Base and
Additional Rents payable under this lease in advance in equal monthly
installments on each date that such Rents are payable.

 

(b)                                 It shall also deposit with Landlord, as
security for the timely payment of Rent, the amount set forth in Section 1.01 I;

 

(c)                                  If not otherwise required by the terms of
this Lease, it shall also pay in advance, on each day that any installment of
Base Rent is payable,

 

11

--------------------------------------------------------------------------------


 

one-twelfth of Tenant’s annual tax, escalation and other obligations under this
Lease; and

 

(d)                                 The obligations imposed upon the trustee or
the debtor-in-possession will continue for Tenant after the completion of
bankruptcy proceedings.

 

(4)                                  For purposes of this subparagraph (B),
“adequate assurance” means that:

 

(a)                                  Landlord determines that the Tenant,
trustee or the debtor-in-possession has, and will continue to have, sufficient
unencumbered assets, after the payment of all secured obligations and
administrative expenses, to assure Landlord that the trustee or the
debtor-in-possession will have sufficient funds timely to fulfill Tenant’s
obligations under this Lease and to keep the Premises properly staffed with
sufficient employees to conduct a fully operational, actively promoted business
in the Premises; and

 

(b)                                 An order shall have been entered segregating
sufficient cash payable to Landlord and/or valid and perfected first lien and
security interest shall have been granted in property of Tenant, trustee, or
debtor-in-possession which is acceptable in value and kind to Landlord, to
secure to Landlord the obligation of Tenant, trustee or debtor-in-possession to
cure all monetary and nonmonetary defaults under this Lease within the time
periods set forth above.

 

(C)                    In the event this Lease is assumed by a trustee appointed
for Tenant or by Tenant as debtor-in- possession under the provisions of
subparagraph (B) above and, thereafter, Tenant is either adjudicated a bankrupt
or files a subsequent petition for arrangement under Chapter 11 of the
Bankruptcy Code, then Landlord may, at its option, terminate this Lease and all
the Tenant’s rights under it, by giving written notice of Landlord’s election so
to terminate.

 

(D)                   If the trustee or the debtor-in-possession has assumed
this Lease, pursuant to subparagraph (A) or (B) above, to assign or to elect to
assign Tenant’s interest under this Lease or the estate created by that interest
to any other person, such interest or estate may be assigned only if the
intended assignee has provided adequate assurance of future performance, as
defined in this subparagraph (D), of all of the terms, covenants, and conditions
of this Lease. For the purposes of this subparagraph (D), “adequate assurance of
future performance” means that Landlord has ascertained that each of the
following conditions has been satisfied:

 

(1)                                  The assignee has submitted a current
financial statement, audited by a certified public accountant, which shows a net
worth and working capital in amounts determined by Landlord to be sufficient to
assure the future performance by the assignee of the tenant’s obligations under
this Lease;

 

(2)                                  If requested by Landlord, the assignee will
obtain guarantees, in form and substance satisfactory to Landlord, from one or
more persons who satisfy Landlord’s standards of creditworthiness; and

 

(3)                                  Landlord has obtained consents or waivers
from any third parties which may be required under any lease, mortgage,
financing arrangement, or

 

12

--------------------------------------------------------------------------------


 

other agreement by which Landlord is bound, to enable Landlord to permit such
assignment.

 

(E)                     When, pursuant to the Bankruptcy Code, the trustee or
the debtor-in-possession is obligated to pay reasonable use and occupancy
charges for the use of all or part of the Premises, it is agreed that such
charges will not be less than the Base Rent as defined in this Lease, plus
additional rent and other monetary obligations of Tenant included herein.

 

(F)                     Neither Tenant’s interest in this Lease nor any estate
of Tenant created in this Lease shall pass to any trustee, receiver, assignee
for the benefit of creditors, or any other person or entity, nor otherwise by
operation of law under the laws of any state having jurisdiction of the person
or property of Tenant, unless Landlord consents in writing to such transfer.
Landlord’s acceptance of rent or any other payments from any trustee, receiver,
assignee, person, or other entity will not be deemed to have waived, or waive,
either the requirement of Landlord’s consent or Landlord’s right to terminate
this Lease for any transfer of Tenant’s interest under this Lease without such
consent.

 

ARTICLE XVII - COMMON AREAS

 

17.01                     The term “Common Areas” means all the areas and
facilities of MetroAir Business Park not intended for renting and, instead,
designed for the common use and benefit of Landlord and all or substantially all
of the Tenants, their employees, agents, customers and invitees. The Common
Areas include, but not by way of limitation, parking lots, rail spurs, truck
courts, landscaped and vacant areas, driveways, walks and curbs with facilities
appurtenant to each as such areas may exist from time to time. Landlord shall
operate and maintain the Common Areas, the proportionate cost of which shall be
reimbursed by Tenant to Landlord as provided for herein. Landlord hereby grants
to Tenant the non-exclusive revocable use of the Common Areas by Tenant,
Tenant’s employees, agents, customers and invitees, which use shall be subject
at all times to such reasonable, uniform and non-discriminatory rules and
regulations as may from time to time be established by Landlord.

 

17.02                     Tenant shall not use any part of the Building exterior
to the Premises for outside storage. No trash, crates, pallets or refuse shall
be permitted anywhere outside the Building by Tenant except in enclosed metal
containers to be located as directed by Landlord. Tenant shall insure that the
parking lot is not damaged by placement or movement of trash containers, trucks
or otherwise and Tenant shall be responsible for the repair of same during the
Term of the Lease and upon termination thereof.

 

17.03                     Tenant shall not park any cars except in the
designated car parking lot along the office frontage of the Building or at the
rear of the Building in the truck court area (each as designated on the Site
Plan). Tenant shall not park any trucks or trailers, loaded or empty, except in
front of the docks on the concrete apron provided for such purposes. Tenant
shall not park or permit parking of vehicles overnight anywhere about the
Building’s parking areas without the prior written consent of Landlord.

 

ARTICLE XVIII - ACCEPTANCE OF PREMISES, MAINTENANCE AND CARE

 

18.01                     Completion and Acceptance. Tenant acknowledges that it
will examine the Premises before taking possession hereunder. Unless Tenant
furnishes Landlord with a notice in writing specifying any defect in the
construction of the Premises within ten (10) days after taking possession, such
taking of possession shall be conclusive evidence as against Tenant that at the
time thereof the Premises were in good order and satisfactory condition.
Notwithstanding the foregoing, Tenant shall have a period of one year after
taking possession of the Premises within which to notify Landlord of any latent
defects in the construction of the Premises that were not apparent during
Tenant’s inspection of the Premises, and the

 

13

--------------------------------------------------------------------------------


 

provisions of the second sentence of this Paragraph 18.01 will not be effective
as to any such latent defect, provided Tenant serves notice of such latent
defect upon Landlord within such one year period.

 

18.02                     Maintenance and Repair by Tenant. Tenant shall be
responsible for all maintenance, repair and replacement to the Premises of
whatsoever kind or nature that is not hereinafter set forth specifically as the
obligation of Landlord. Tenant shall take good care of the Premises and
fixtures, and keep them in good repair and free from filth, overloading, danger
of fire or any pest or nuisance, and repair and/or replacement any damage or
breakage done by Tenant or Tenant’s agents, employees or invitees, including
damage done to the Building by Tenant’s equipment or installations. Tenant shall
be responsible for the repair and replacement of all glass and plate glass on
the Premises. Tenant shall furnish and pay for the upkeep, maintenance, repair,
replacement and periodic servicing of the heating, ventilation and air
conditioning system servicing the Premises, by entering into and keeping in
effect during a contract for such services with a well qualified professional
contractor which contract shall provide inter alia for not less than four (4)
inspections annually and for the replacement of defective parts. Evidence of
such contracts will be delivered to Landlord prior to the commencement of the
Term of this Lease and from time to time thereafter not less than thirty (30)
days prior to expiration of the then existing contract. At the end of the Term
of this Lease or any renewal hereof, Tenant shall quit and surrender the
Premises broom clean in as good condition as when received by Tenant, normal
wear and tear excepted. In the event Tenant fails to maintain the Premises as
provided for herein Landlord shall have the right, but not the obligation, to
perform such maintenance, repair and replacement as is required of Tenant in
which event Tenant shall promptly reimburse Landlord for its costs in providing
such maintenance or repairs together with a ten percent (10%) charge for
Landlord’s overhead.

 

18.03                     Maintenance and Repair by Landlord. During the Term of
this Lease, Landlord shall keep and maintain the roof, foundation, exterior
walls (excluding glass or plate glass), gutters and downspouts of the Building
in good condition and repair (and such repairs shall be solely within Landlord’s
control and the cost thereof shall constitute a Common Area Expense to the
extent otherwise so provided in Section 5.05). Landlord shall be under no
obligation and shall not be liable for any failure to make repairs that are
Landlord’s responsibility herein until and unless Tenant notifies Landlord in
writing of the necessity therefor, in which event Landlord shall have a
reasonable time thereafter to make such repairs. If any portion of the Premises
which Landlord is obligated to maintain or repair is damaged by the negligence
of Tenant, its agents, employees or invitees, then repairs necessitated by such
damage shall be paid for by Tenant.

 

ARTICLE XIX - ALTERATIONS AND ADDITIONS, MECHANICS’ LIENS

 

19.01                     Alterations and Additions. Tenant shall not make any
alterations, improvements, or additions to the Premises without the prior
written consent and approval of plans therefor by Landlord. The work necessary
to make any alterations, improvements or additions to the Premises shall be done
at Tenant’s expense by employees of, or contractors hired by, Landlord, except
to the extent Landlord gives its consent to Tenant hiring its own contractors.
Tenant shall promptly pay the cost of all such work. Alterations, improvements
or additions so made by either of the parties upon the Premises, except moveable
furniture and equipment placed in the Premises at the expense of Tenant, shall
be and become the property of Landlord and shall remain upon and be surrendered
with the Premises as a part thereof at the termination of this Lease, without
disturbance, molestation, injury or damage, unless Landlord elects to require
Tenant to remove any or all such alterations or improvements from the Premises,
in which event Tenant, at Tenant’s sole cost and expense, shall not later than
the termination of the Lease remove all such designated alterations or
improvements in a good, workmanlike manner, repairing and restoring the Premises
to the condition existing therein prior to the construction of such alterations
or improvements free and clear of all liens and encumbrances. In the event
damage to the Premises or the

 

14

--------------------------------------------------------------------------------


 

Building shall be caused by moving said furniture and equipment in or out of the
Premises, said damage shall be promptly repaired at the cost of Tenant.

 

19.02                     Mechanic’s Liens. Tenant shall not cause nor permit
any mechanic’s liens or other liens to be placed upon the Premises or the
Building and in case of the filing of any such lien or claim therefor, Tenant
shall promptly discharge same; provided, however, that Tenant shall have the
right to contest the validity or amount of any such lien upon its prior posting
of security with Landlord, which security, in Landlord’s sole reasonable
judgment, must be adequate to pay and discharge any such lien in full plus
Landlord’s reasonable estimate of its legal fees. Tenant agrees to pay all legal
fees and other costs incurred by Landlord because of any mechanic’s or other
liens attributable to Tenant being placed upon the Premises or the Building.

 

ARTICLE XX - INSURANCE

 

20.01                     Public Liability, Property Damage Insurance. Tenant
covenants and agrees to maintain on the Premises at all times during the Term of
this Lease, or any renewal thereof, a policy or policies of comprehensive public
liability and property damage insurance with not less than $3,000,000.00
combined single limit for both bodily injury and property damage which policy or
policies shall name Landlord, and its property manager, all as additional
insured.

 

20.02                     Fire and Extended Coverage Insurance. Landlord shall,
throughout the Term of this Lease, or any extension thereof, maintain fire and
extended coverage insurance on the property owned by Landlord located in and
about the Premises in such amounts and with such deductibles as Landlord shall
determine. Landlord shall not be obligated in any way or manner to insure any
property of Tenant or any property that may be in the Premises but not owned by
Landlord. Landlord agrees that if permitted by the insurer thereunder, such
insurance policy shall contain a waiver of subrogation with respect to claims
against Tenant for losses insured and compensated under such insurance policy.
If permitted by Tenant’s insurer, Tenant shall obtain for the benefit of
Landlord a similar waiver of subrogation with respect to insurance maintained by
Tenant on its property.

 

20.03                     Indemnification of Landlord. Except for claims arising
out of the negligence of Landlord, or out of the breach by Landlord of the terms
of this Lease, or for which Landlord is compensated under the insurance
described in Section 20.02 (and to the extent of such compensation) and for
which a waiver of subrogation is in effect, Tenant indemnifies and shall hold
Landlord, and its affiliates, partners, representatives, directors, trustees,
officers, employees, lenders, successors and assigns (collectively, “the
Affiliates”) and its property manager harmless from and defend Landlord and the
Affiliates and its property manager against any and all claims or liabilities
for any injury or death to any person or damage to any property whatsoever:

 

1.                           Either (i) occurring in, on, or about the Premises,
or (ii) occurring in, on, or about any facilities including, without limitation,
elevators, stairways, passageways or hallways the use of which Tenant may have
in conjunction with other tenants of the Building, when such injury, death or
damage shall be caused in part or in whole by the act, neglect or fault of, or
omission of any duty with respect to the same by Tenant, its agents, employees,
contractors, invitees, licensees, tenants, or assignees;

 

2.                           Arising from any work or thing whatsoever done by
or benefitting the Tenant in or about the Premises or from transactions of the
Tenant concerning the Premises (which indemnification shall be proportionate to
the benefit to Tenant with respect to matters done by other parties which
benefit Tenant and other tenants of the Building);

 

15

--------------------------------------------------------------------------------


 

3.                           Arising from any breach or default on the part of
the Tenant in the performance of any covenant or agreement on the part of the
Tenant to be performed pursuant to the terms of this Lease; or

 

4.                           Otherwise arising from any act or neglect of the
Tenant, or any of its agents, employees, contractors, invitees, licensees,
tenants or assignees; and

 

5.                           From and against all costs, expenses, counsel fees,
and court costs incurred or assessed in connection with any or all of the
foregoing.

 

Furthermore, in case any action or proceeding be brought against Landlord and/or
Landlord’s property manager by reason of any claims or liability as set forth
above, Tenant agrees to cause such action or proceeding to be defended at
Tenant’s sole expense by counsel reasonably satisfactory to Landlord. The
provisions of this Lease with respect to any claims or liability occurring or
caused prior to any expiration or termination of this Lease shall survive
expiration or termination.

 

ARTICLE XXI - DEFAULT AND REMEDIES

 

21.01                     In the event:

 

(a)                      Tenant shall at any time fail to pay any item of Rent
when due, and such failure shall continue for more than two (2) days after
Landlord’s written notice to Tenant of such failure—except in the case that
Tenant has failed on two occasions, within the previous twelve calendar months
to make timely payments of Rent, in which case no such notice and cure period
shall be required; or

 

(b)                     Tenant shall fail to keep, perform or observe any other
covenant, agreement, condition or undertaking hereunder and shall fail to remedy
such default within ten (10) days after written notice thereof to Tenant; or if
such default is one that will take longer than ten (10) days to remedy, Tenant
fails to commence curing such default within ten (10) days and/or fails
diligently to pursue such cure to completion; or

 

(c)                      The Premises shall be vacated by Tenant for any period
for which Tenant has not paid its Rent;

 

Landlord shall have the right, without further notice to or demand, to re-enter
and take exclusive possession of the Premises in accordance with applicable law,
with or without force or legal process, and to refuse to allow Tenant to enter
the same or have possession thereof; to change the locks on the doors to the
Premises; take possession of any furniture or other property in or upon the
Premises (Tenant hereby waiving the benefit of all exemptions by law), sell the
same at public or private sale without notice and apply the proceeds thereof to
the costs of sale, payment of damages and payment of the rent due under this
Lease; and pursue any other remedy permitted by law; all without being liable to
Tenant for any damages or to any prosecution therefor; and

 

(i)                                     To terminate Tenant’s right of
possession of the Premises, in which event Landlord may, but shall be under no
obligation (except to the extent required by applicable law) to, act as agent of
Tenant to relet the Premises for the balance of the Term or for a shorter or
longer term and receive the rents therefor, applying them first to the payment
of damages suffered to the Premises and rents due and

 

16

--------------------------------------------------------------------------------


 

to become due under this Lease, Tenant remaining liable for and hereby agreeing
to pay Landlord any deficiency; or

 

(ii)                                  To cancel and terminate the remaining Term
of this Lease, re-enter and take possession of the Premises free of this Lease
and thereafter this Lease shall be null and void and the rents in such case
shall be apportioned and paid on and up to the date of such entry. Thereafter
both parties shall be released and relieved from any of any and all obligations
thereafter to accrue hereunder. Tenant shall be liable for all loss and damage
resulting from such breach or default. In the event that Landlord at any time
terminates this Lease for any default by Tenant, in addition to any other
remedies Landlord may have, Landlord may recover from Tenant all damages
Landlord may incur by reason of such default, including costs of recovery in the
Premises, making alterations or repairs for the purpose of re-letting,
reasonable attorneys’ fees, and the value at the time of such termination of the
excess, if any, of the amount of rent and charges equivalent to rent reserved in
this Lease for the remainder of the Term over the then reasonable rental value
of the Premises for the remainder of the Term less any reasonably anticipated
vacancy.  All such amounts shall immediately be due and payable from Tenant to
Landlord; or

 

(iii)                               To treat such default as an anticipatory
breach of this Lease and, as liquidated damages for such default, be entitled to
the difference, if any, between the sum which, at the time of such termination
for anticipatory breach represents the then present worth (computed at seven
percent per year) of the excess aggregate rents and additional rents payable
hereunder that would have accrued over the balance of the Term including
extensions, had such Term not been prematurely terminated, over the aggregate
market rental value of the Premises over the Term (including extensions) that
the Lease would have run had it not been prematurely terminated.

 

21.02                     Landlord’s Right to Cure. Landlord may, but shall not
be obligated to, cure any default by Tenant (specifically including, but not by
way of limitation, Tenant’s failure to obtain insurance, make repairs, or
satisfy lien claims); and whenever Landlord so elects, all costs and expenses
paid by Landlord in curing such default, including without limitation reasonable
attorneys’ fees, shall be so much Additional Rent due on the next rent date
after such payment, together with interest (except in the case of said
attorneys’ fees) at the highest legal rate then payable by Tenant in the state
in which the Leased Premises are located or in the absence of such a maximum
rate at the rate of eighteen percent (18%) per annum, from the date of the
advance to the date of repayment by Tenant to Landlord.

 

21.03                     Remedies Cumulative. All rights and remedies provided
in this Lease for Landlord’s protection shall be cumulative and in addition to
any other rights and remedies provided by law. Landlord shall be entitled to
recover from Tenant its reasonable attorneys’ fees incurred in enforcing its
rights hereunder.

 

21.04                     No Waiver. A waiver by Landlord of a breach or default
by Tenant under the terms and conditions of this Lease shall not be construed to
be a waiver of any subsequent breach or default nor of any other term or
condition of this Lease, and the failure of Landlord to assert any breach or to
declare a default by Tenant shall not be construed to constitute a waiver
thereof so long as such breach or default continues unremedied.

 

21.05                     No Reinstatement. No receipt of money by Landlord from
Tenant after the expiration or termination of this lease or after the
commencement of any suit, or after final judgment for possession of

 

17

--------------------------------------------------------------------------------


 

the Premises shall reinstate continue or extend the Term of this Lease or affect
any such notice, demand or suit.

 

ARTICLE XXII - DEFINITION OF LANDLORD/SALE/LANDLORD’S ASSIGNMENT OF LEASE

 

22.01                     The words “Landlord” and “Tenant” as used herein shall
include the respective contracting party, whether singular or plural, and
whether an individual, masculine or feminine, or a partnership, joint venture,
business trust, or corporation. The provisions of this Lease shall inure to the
benefit of and be binding upon Landlord and Tenant, and their respective
successors, heirs, legal representatives, and assigns, subject, however, in the
case of Tenant to the provisions of Section 8.01 hereof. It is understood and
agreed that the term “Landlord,” as used in this Lease means only the owner(s),
or the lessee(s), from time to time of the Building and/or the land underlying
the Building so that in the event of any sale or sales of the Building and/or
the land underlying the Building, or of any lease thereof, the Landlord named
herein shall be and hereby is entirely freed and relieved of all covenants and
obligations of Landlord hereunder accruing thereafter to the extent of such sale
or lease, and it shall be deemed without further agreement that the purchaser,
or the lessee, as the case may be, has assumed and agreed, to the same extent,
to carry out any and all covenants and obligations of Landlord hereunder during
the period such party has possession of all or such portion of the Building
and/or the land underlying the Building which it has purchased or leased. Should
all of the land underlying the Building and the entire Building be severed as to
ownership by sale and/or lease, then, unless the Tenant is otherwise notified to
the contrary in writing, either the owner of the entire Building or the lessee
of the entire Building, as the case may be, that has the right to lease space in
the Building to tenants shall be deemed the “Landlord.” Tenant shall be bound to
any succeeding landlord for all the terms, covenants, and conditions hereof and
shall execute any attornment agreement not in conflict herewith at the request
of any succeeding landlord.

 

ARTICLE XXIII - NOTICES

 

23.01                     Except as otherwise herein provided, whenever by the
terms of this Lease notice shall or may be given either to Landlord or to
Tenant, such notice shall be in writing and shall be deemed to have been
properly served if hand-delivered, sent by commercial courier, or sent by
certified mail, return receipt requested, postage prepaid, at the address set
forth at Sections 1.01(A) and (B) above. The date of such hand-delivery or
deposit with a commercial courier shall be deemed the date of service; if mailed
by certified mail, the date of delivery indicated on the Return Receipt shall be
deemed the date of service.

 

ARTICLE XXIV - INTENTIONALLY DELETED

 

ARTICLE XXV - MISCELLANEOUS

 

25.01                     Persons Bound. The agreements, covenants and
conditions of this Lease shall be binding upon and inure to the benefit of the
heirs, legal representatives, successors and assigns of each of the parties
hereto, except that no assignment, encumbrance or subletting by Lessee, unless
permitted by the provisions of this Lease, shall vest any right in the assignee,
encumbrancee or sublessee of Tenant. If there be more than one Tenant herein
named, the provisions of the Lease shall be applicable to and binding upon such
Tenant jointly and severally, as well as their heirs, legal representatives,
successors and assigns.

 

25.02                     Partial Invalidity. If any term, covenant, condition
or provision of this Lease or the application thereof to any person or
circumstance shall, to any extent be invalid, unenforceable or violate a party’s
legal rights, then such term, covenant, condition or provision shall be deemed
to be null and void and unenforceable, however, all other provisions of this
Lease, or the application of such term or provision to

 

18

--------------------------------------------------------------------------------


 

persons or circumstances other than those to which are held invalid,
unenforceable or violative of legal rights, shall not be affected thereby, and
each and every other term, condition, covenant and provision of this Lease shall
be valid and be enforced to the fullest extent permitted by law.

 

25.03                     Captions. The headings and captions used throughout
this Lease are for convenience and reference only and shall in no way be held to
explain, modify, amplify, or aid in the interpretation, construction or meaning
of any provisions in this Lease. The words “Landlord” and “Tenant” wherever used
in this Lease shall be construed to mean plural where necessary, and the
necessary grammatical changes required to make the provisions hereof apply
either to corporation, partnerships, or individuals, men or women, shall in all
cases be assumed as though in each case fully expressed.

 

25.04                     No Option. Submission of this instrument for
examination does not constitute a reservation of nor option for the Premises.
The instrument does not become effective as a lease or otherwise until execution
and delivery by both Landlord and Tenant.

 

25.05                     Brokers. Tenant represents that it has dealt directly
with and only with the broker or brokers set forth at Section 1.01(L) above, and
that Tenant knows of no other broker who negotiated this Lease or is entitled to
any commission in connection herewith. Tenant agrees to indemnify, defend and
hold harmless Landlord from and against any commissions or claims by any other
broker or brokers pertaining to Tenant’s having entered into this Lease.

 

25.06                     Applicable Law. This Lease, its interpretation and
enforcement shall be governed by the laws of the state in which the Premises are
located.

 

25.07                     Tenant’s Compliance with Laws and Ordinances. Tenant
covenants throughout the Term, at Tenant’s sole cost and expense, promptly to
comply with all laws and ordinances and the orders, rules and regulations and
requirements of all federal, state and municipal governments and appropriate
departments, commissions, boards, and officers thereof, and of any applicable
insurance rating agency, or any other body now or hereafter constituted
exercising similar functions, foreseen or unforeseen, ordinary as well as
extraordinary, and whether or not the same require structural repairs or
alterations, which may be applicable to the Premises, or the use or manner of
use of the Premises, and only to the extent applicable to the Premises or
Tenant’s use or occupancy of the Premises; provided, however, that Tenant shall
not be responsible for structural repairs or alterations unless the requirement
for such structural repairs and alterations is caused by Tenant’s particular use
or occupancy (as distinguished from the general type of use or occupancy
permitted by the applicable zoning ordinance). Tenant will likewise observe and
comply with the requirements of all policies of public liability, fire and all
other policies of insurance at any time in force with respect to the buildings
and improvements on the Premises and the equipment thereof.

 

25.08                     Waiver of Jury. Landlord and Tenant agree that, to the
extent permitted by law, each shall and hereby does waive trial by jury in any
action, proceeding or counterclaim brought by either against the other on any
matter whatsoever arising out of or in any way connected with this Lease.

 

25.09                     Allocation of Rent. Landlord and Tenant agree that no
portion of the Base Rent paid by Tenant during the portion of the Term of this
Lease occurring after the expiration of any period during which such rent was
abated shall be allocated by Landlord or Tenant to such rent abatement period,
nor is such rent intended by the parties to be allocable to any abatement
period.

 

25.10                     Financial Information. If Landlord shall request
financial information from Tenant in connection with a proposed sale or
financing of the Building, for the purpose of satisfying the due diligence

 

19

--------------------------------------------------------------------------------


 

investigation requirements of a proposed purchaser or lender, Tenant will
provide such information as will allow Landlord to satisfy the reasonable
requirements of such proposed purchaser or lender.

 

ARTICLE XXVI - HAZARDOUS SUBSTANCES AND MATERIALS

 

26.01                     A.                                   During the Term
of this Lease, Tenant shall not suffer, allow, permit or cause:

 

1.                                       The installation of any underground
storage tanks for the purpose of holding petroleum products or hazardous
substances either on the Premises or at any other location in the Building or
the Land.

 

2.                                       The accumulation of tires, spent
batteries, debris or other solid wastes either on the Premises or any other part
of the Building or the Land except rubbish placed in designated containers
scheduled for normal, scheduled disposal in accordance with all applicable law;

 

3.                                       The generation, accumulation, storage,
possession, release or threat of release of “hazardous substances”,
“pollutants”, “hazardous waste”, or “toxic materials” [as those terms are used
in the Comprehensive Environmental Response Compensation and Liability Act of
1980 (“CERCLA”), 42 U.S.C. §§9601 et seq., as amended, the Resource Conservation
and Recovery Act of 1976, 42 U.S.C. 6901, et seq., as amended, the Toxic
Substance Control Act (or any regulations promulgated under the foregoing) or
any other present or future federal, state or local law, ordinance, rule or
regulation], including extremely flammable substances, explosives, radioactive
materials and petroleum/petroleum products (collectively, “Hazardous
Substances”); provided, however, the foregoing prohibition shall not be
applicable to (i) Hazardous Substances which are present at the Premises prior
to the date hereof, (ii) normal and reasonable amounts of cleaning and pest
control supplies reasonable necessary for maintenance of the Premises so long as
such materials are properly, safely, and lawfully stored and used by Tenant and
the quantity of same does not equal or exceed a “reportable quantity” as defined
under 40 C.F.R. 302 and 305, as amended, or (iii) de minimis amounts of leaked
or spilled petroleum products from the normal operation of motor vehicles; and

 

4.                                       The use of the Premises for industrial,
manufacturing or landfill purposes, except as may be provided for herein.

 

B.                         Tenant shall notify Landlord immediately upon
learning that any duty of Tenant described in paragraph A of this Section 26.01
has been violated, that there has been a release, discharge or disposal of any
Hazardous Substances on a part of the Premises or the Building or Land, that
radon gas or urea formaldehyde has been detected on or in the Premises, or that
the Premises are subject to any third party claim or action, or threat thereof,
because of any environmental condition in or originating from the Premises or
arising in connection with Tenant’s operations at the Premises or at the
Building or Land. Tenant shall promptly provide Landlord with copies of all
correspondence to or from third parties regarding such claims or actions or
regarding environmental conditions in or originating from Tenant’s operations in
the Premises or at the Building or Land.

 

C.                         In the event of a release, leaking, spilling or
deposit (collectively “Leak”) of any Hazardous Substances on, in or from the
Premises, Tenant shall immediately cause complete remediation of such leak and
restore the Premises to the condition that existed prior to commencement of this
Lease or the date Tenant took possession of the Premises, whichever is earlier.
Landlord shall have the right, but not the obligation, to enter the Premises and
remediate any environmental condition on the Premises to

 

20

--------------------------------------------------------------------------------


 

comply with all laws, regulations and ordinances during which time Tenant shall
not be entitled to any abatement of rent.

 

D.                        Tenant shall indemnify and hold harmless Landlord (as
well as Landlord’s officers, directors, shareholder, employees, partners,
servants and agents, including the property manager) [the “Indemnified Parties”]
of and from any and all liabilities (including strict liabilities), penalties,
demands, actions, costs and expenses (including without limitation legal fees),
remediation and response costs, remediation plan preparation costs and any
continuing monitoring or closure costs, incurred or suffered by the lndemnified
Parties, or asserted by a third party against the Indemnified Parties, directly
or indirectly arising due to the breach of Tenant’s obligations set forth in
this Article. Such indemnification shall survive expiration or earlier
termination of this Lease.

 

E.                          At the expiration or sooner termination hereof,
Tenant shall return the Premises to Landlord in substantially the same condition
as existed on the date of commencement hereof or the date Tenant took possession
of the Premises, whichever is earlier, free of any leaked Hazardous Substances
in, on or from the leased Premises.

 

ARTICLE XXVII - OPTION TO EXTEND

 

27.01                     Tenant shall have the option to extend the Term of the
Lease for two (2) periods of five (5) years (each, a “Renewal Period”) upon all
of the terms, covenants and conditions contained in the Lease except that Base
Rent for the Renewal Period shall be equal to the Renewal Rate (as defined
below). Tenant shall be entitled to exercise its option to extend hereunder so
long as (i) Tenant shall have delivered to Landlord written notice of its
election to exercise such option not less than six (6) months prior to the
commencement date of the applicable Renewal Period, and (ii) Tenant shall not be
in default under this Lease.

 

27.02                     Within thirty (30) days of its receipt of notice from
Tenant of Tenant’s election to exercise its renewal option, Landlord shall
notify Tenant of the Renewal Rate to be charged as Base Rent for the Renewal
Period. As used herein, the term “Renewal Rate” shall mean the rental rates then
being charged to tenants of comparable size to Tenant in comparable buildings in
the area. Tenant shall have thirty (30) days to notify Landlord in writing of
its desire to accept the Renewal Rate or object to the Renewal Rate. If Tenant
rejects the Renewal Rate, Landlord and Tenant shall attempt to negotiate a
mutually acceptable Renewal Rate. If, after thirty (30) days, Landlord and
Tenant are unable to reach agreement on the Renewal Rate, then this Lease shall
terminate on the last day of the initial Term and the Term of the Lease shall
not be extended pursuant to this Article 27.

 

ARTICLE XXVIII - ENTIRE AGREEMENT

 

28.01                     This Lease contains the entire agreement between the
parties and no modification of this Lease shall be binding upon the parties
unless evidenced by an agreement in writing signed by the Landlord and the
Tenant after the date hereof. If there be more than one Tenant named herein, the
provisions of this Lease shall be applicable to and binding upon such tenants
jointly and severally.

 

ARTICLE XXIX - EXHIBITS

 

29.01                     Reference is made to the Exhibits listed at Section
1.01(M) above, which exhibits are attached hereto and incorporated herein by
reference.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have signed quintuplicate counterparts hereof as
of the date and year hereinabove set forth.

 

TENANT:

 

LANDLORD:

 

 

DJO LLC,

METROAIR PARTNERS, LLC,

A Delaware limited liability company

 

an Indiana limited liability company

 

 

 

 

By:

HORN PROPERTIES I, LLC

By:

/s/ Luke T. Faulstick

 

 

 

 

By:

/s/ R. Horn

 

Its:

 

 

 

 

 

Its:

 

 

 

22

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

23

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SITE PLAN

 

24

--------------------------------------------------------------------------------


 

EXHIBIT C

 

1.                                       All exterior signs shall be in
accordance with Landlord’s sign specifications.

 

2.                                       Tenant shall not place unsightly
objects against glass partitions or doors, nor cover any glass window or door
with interior sign or signs.

 

3.                                       Blinds, shades, awnings (except awning
frames), window ventilators and other similar equipment visible from outside of
the Building shall be installed by Tenant only in accordance with the prior
written approval of Landlord.

 

4.                                       Tenant shall not use any space in the
Building for living quarters, whether temporary of permanent.

 

5.                                       Tenant shall not keep inflammables,
such as gasoline, kerosene, naphtha and benzine, or explosives, or any other
articles of an intrinsically dangerous nature on the Premises. Tenant may,
however, keep on the Premises such chemicals and other materials as are usual
and customary for the type of business to be operated by Tenant, provided that
all such chemicals and other materials shall be kept in such containers and in
such manner as may be required by Landlord’s policies of insurance, and further
provided that the keeping of such chemicals or materials shall not increase the
rate of insurance of any such policies of the Landlord.

 

6.                                       Tenant shall place all trash and
garbage in containers. If excess trash accumulates, Tenant shall arrange for
special pickup.

 

7.                                       All loading and unloading of goods
shall be done only at such times in the areas and through the entrances
designated for such purpose by Landlord. All vehicles shall use driveways in
accordance with designated traffic pattern.

 

8.                                       Tenant shall have full responsibility
for protecting the Premises and the property located therein from theft and
robbery, and shall keep all doors, windows and transoms securely fastened when
not in use.

 

9.                                       Tenant shall keep the Premises free and
clear from rodents, bugs and vermin, and will at Tenant’s sole cost and expense
use exterminating services when so requested by Landlord.

 

10.                                 Tenant shall keep the Building at a
temperature sufficiently high to prevent freezing of water in pipes and
fixtures.

 

11.                                 The outside areas of the Premises shall be
kept clean by the Tenant, and the Tenant shall not place or permit any
obstructions, merchandise or machines of any kind in such areas.

 

25

--------------------------------------------------------------------------------


 

EXHIBIT D

 

TENANT IMPROVEMENTS

 

Landlord will turnkey the space based on the following allowances totaling
$330,914:

 

 

6,500 square feet of office space at $40/SF

 

$

260,000

 

89 light fixtures at $500/ea.

 

$

44,500

 

Paint warehouse

 

$

20,664

 

Paint columns

 

$

2,750

 

Monument sign allowance

 

$

3,000

 

TOTAL

 

$

330,914

 

 

In addition to the above allowances, Landlord will pay Tenant a cash allowance
of $165,800 upon the Commencement Date in consideration for Tenant’s moving
costs, improvement upgrades and lease termination costs.

 

26

--------------------------------------------------------------------------------